Citation Nr: 1523404	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the left knee and, specifically, for consequent limitation of flexion.

3.  Entitlement to an initial compensable rating for osteoarthritis of the left knee additionally causing limitation of extension.

4.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the right knee and, specifically, for consequent limitation of flexion.

5. Entitlement to an initial compensable rating for osteoarthritis of the right knee additionally causing limitation of extension.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, including in combat.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2009 March 2013, and February 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

As support for these claims, the Veteran testified at a videoconference hearing in January 2015 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

The claims require further development before being decided on appeal, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).



REMAND

I.  PTSD

As concerning this claim, the Veteran was last afforded a VA compensation examination in March 2010, so more than five years ago.  In his January 2015 hearing testimony before the Board, he alleged this disability has worsened significantly in the years since.  In particular, he cited more frequent flashbacks 
(3-6 times per day), difficulty sleeping owing to nightmares (indicating he gets up about every 2-3 hours), crying spells (daily), "rattled" nerves, no socializing (indicating he even quit the Veterans of Foreign Wars of the United States (VFW), stays home mostly, and has no friends), and has consequent depression to the point that he has thoughts of suicide, albeit no active intent.  As well, he complained of anxiety attacks (daily), attention and concentration deficits (noting that he tends to "wonder off"), though he clarified that he is not currently receiving any treatment.  Therefore, another VA compensation examination is needed reassessing the severity of this service-connected disability.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).


II.  Bilateral (Left and Right) Knee Osteoarthritis and TDIU

The March 2013 rating decision that is partly the basis of this appeal granted service connection for osteoarthritis of the knees and assigned initial 10 percent ratings for the limitation of flexion affecting each knee, under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, and initial 0 percent, so noncompensable, ratings for the additional limitation of extension affecting each knee, alternatively under DCs 5003, 5010, and 5261.  VA's General Counsel has held that separate ratings are permissible under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) for disability of the same joint.  See VAOPGCPREC 9-2004 (September 17, 2004).

The TDIU claim was denied, however.  But less than a month later, the Veteran filed claims for increased evaluations for all ratings associated with the osteoarthritis of his knees and requesting a reopening of his claim for a TDIU.  Almost a year later, in a February 2014 rating decision, the RO denied increases in the ratings for the osteoarthritis of his knees and again denied his TDIU claim.  But in May 2014, so the following month, his representative submitted a timely Notice of Disagreement (NOD) concerning all claims that were decided in that February 2014 rating decision.  To date, however, the RO has not provided the Veteran a Statement of the Case (SOC) concerning these claims, and the appropriate disposition in this circumstance is to remand rather than merely refer these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After receiving this required SOC, he then will have opportunity in response to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2014).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Schedule a VA psychiatric examination reassessing the severity of the Veteran's PTSD with alcohol abuse.  All symptoms and manifestations of this service-connected disability must be indicated and discussed in terms of the effect on his social and occupational functioning.  Also to this end, a Global Assessment of Functioning (GAF) score should be provided and the extent of the GAF score attributable to the service-connected PTSD and alcohol abuse explained.  The examiner should also specifically comment on the functional impairment associated with the PTSD, including the effects of this disability on the Veteran's occupational duties and activities of daily living (ADLs) to, in turn, assist the Board in determining whether this and his other service-connected disabilities render him unemployable - meaning incapable of obtaining or maintaining substantially gainful employment versus employment that instead only would be considered marginal in comparison.

Regarding this issue of employability and the TDIU claim that partly derives from this claim for a higher rating for the PTSD with alcohol abuse (see Rice v. Shinseki, 22 Vet. App. 447 (2009), the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; this determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a) ; see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim or claim forming the basis of the TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

See VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law.  Floore, 26 Vet. App. at 381.


To facilitate providing this necessary information and as part of the examination, the examiner should review the relevant records in the claims file, including a complete copy of this remand.  The examination report should indicate whether the file was reviewed.  It is most essential the examiner(s) provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  
If the examiner is unable to provide an opinion in response to any material issue, he/she must discuss why this is the case.  So merely saying he/she cannot respond without resorting to mere speculation will not suffice.

2. Send the Veteran an SOC addressing his additional claims of entitlement to an initial rating higher than 10 percent for the osteoarthritis of his left knee and, specifically, for the limitation of flexion; entitlement to an initial compensable rating for the osteoarthritis of his left knee, based instead on limitation of extension; entitlement to an initial rating higher than 10 percent for the osteoarthritis of his right knee and, specifically, for the limitation of flexion; entitlement to an initial compensable rating for the osteoarthritis of his right knee, based instead on limitation of extension; and entitlement to a TDIU.  Also indicate that he still needs to file a timely Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of these other claims to the Board.  38 C.F.R. § 20.200.  Only if he completes this additional step should these claims be returned to the Board for further appellate consideration.

3. Also readjudicate the claim for a higher rating for the PTSD with alcohol abuse in light of all additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran-appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

